Citation Nr: 0127079	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  99 - 12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from December 15, 1950, to 
January 16, 1952.  He had overseas duty in Japan for one 
month, seven days, but did not serve in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

This case was previously before the Board in October 2000, 
and was remanded by the Board to afford the veteran a 
requested hearing at the RO before a traveling Member of the 
Board.  That hearing was held in September 2001 before the 
undersigned traveling Member of the Board, and the claimant 
and his spouse offered testimony in support of his claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Holliday v. Principi, 15 Vet. App. 21 (2001), the 
Court concluded that all provisions of the VCAA are 
potentially applicable to all claims for VA benefits, 
although the Court cannot determine in the first instance the 
specific applicability of the VCAA to a particular case.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  However, some 
regulations governing reopening of previously and finally 
denied claims were also revised effective the date of 
publication on August 29, 2001.  As the instant appeal does 
nor address the reopening of a previously and finally denied 
claim, the regulations specific to such claims are 
inapplicable to the instant appeal and will not be further 
discussed.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 14 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Further, the VCAA redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination, unless 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096, 2097-98 (November 9, 2000) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A].

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO must provide the claimant and his representative 
complete written notice of the provisions of the VCAA and its 
implementing regulations.  All additional relevant evidence 
necessary for an equitable disposition of the instant appeal 
must be obtained by the RO, and VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist a claimant in obtaining all evidence necessary 
to substantiate his claims must be fully met.  

The claimant's service medical records show that his 
psychiatric evaluation was normal on service entrance 
examination; that he entered service on December 15, 1950; 
that he underwent basic training at Camp Breckenridge; that 
he arrived in Japan on June 8, 1951, but was never assigned 
to a unit; that he was admitted to the 155th Station 
Hospital, Yokohama, Japan, on June 19, 1951, because of 
chronic bilateral keratitis; and that he was evacuated by air 
on June 29, 1951, and admitted to Valley Forge Army Hospital 
on July 6, 1951.  Following treatment at that facility, the 
claimant appeared before a Physical Evaluation Board on 
December 18, 1951, and was found unfit for further service 
due to chronic recurrent bilateral keratitis, existed prior 
to service entry.  The veteran's service medical records are 
silent for complaint, treatment, findings or diagnosis of a 
psychiatric disability during his period of active service.  
He was administratively separated from service due to 
physical disability on January 16, 1952. 

The veteran has contended that he has an acquired psychiatric 
disability, claimed as PTSD, as a result of seeing severely 
injured troops at a service hospital in Japan, while flying 
back to the United States on board a military aircraft, or 
while being treated at Valley Forge Army Hospital.  He does 
not contend that he served in combat during his period of 
active service, or that any psychiatric disability was 
diagnosed during active service or within the initial 
postservice year, and acknowledges that he has never been 
hospitalized or treated for, or diagnosed with, PTSD.  

The RO should ask that the National Personnel Records 
Center(NPRC) make a further search for any additional service 
medical or personnel records of the claimant, including a 
report of service separation examination.

The RO should schedule a VA psychiatric examination of the 
claimant by a VA psychiatrist who is qualified to diagnose 
PTSD in order to determine the current nature, extent, and 
disabling manifestations of any psychiatric disability found 
present and its relationship, if any, to active service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should initially provide the 
claimant and his representative complete 
written notice of the provisions of the 
VCAA and its implementing regulations.  
All additional relevant evidence 
necessary for an equitable disposition of 
the instant appeal should be obtained by 
the RO, and VA's duty of notification to 
the claimant of required information and 
evidence and its duty to assist a 
claimant in obtaining all evidence 
necessary to substantiate his claims must 
be fully met.  The claimant must again be 
informed that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  

2.  The RO should ask that the National 
Personnel Records Center(NPRC) make a 
further search for any additional service 
medical or administrative personnel 
records of the claimant, including any 
report of service separation examination.  

3.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for an 
acquired psychiatric disability, claimed 
as PTSD, at any time since service 
separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to hospitalization and 
treatment of the veteran at the VAMC, 
Cleveland, the VAMC, Wade Park, the VAMC, 
Brecksville, or any other VA medical 
facility, since January 1995.  The RO 
must specifically request all VA 
outpatient follow-up treatment records 
since the veteran's discharge from the 
VAMC, Brecksville, on August 26, 1998.

4.  The RO should then schedule a VA 
psychiatric evaluation of the veteran by 
a psychiatrist who is qualified to 
diagnose and evaluate PTSD and who has 
not previously examined or treated the 
veteran.  The claims folder must be made 
available to and be reviewed by the 
examiner prior to the examination. The 
examination is to be conducted in 
accordance with the fourth edition of the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and all appropriate 
studies, including psychological testing 
if indicated, are to be performed.  The 
examiner should determine the nature and 
extent of any psychiatric disability 
found to be present, and express his or 
her opinion as to the resulting impact on 
the veteran's employability.  If any 
psychiatric disability is found present 
in the claimant, the examining 
psychiatrist should express an opinion as 
to whether it is at least as likely as 
not that such condition is related to the 
claimant's period of active service.  The 
basis for that opinion should be 
specifically identified, and any and all 
opinions expressed must be accompanied by 
a complete rationale.  The examiner must 
assign a Global Assessment of Functioning 
(GAF) Score which is consistent with the 
fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV), and explain what the assigned score 
means.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested psychiatric 
examination report does not include all 
test reports, special studies, or 
opinions requested, or if the report does 
not affirmatively indicate that the 
examiner reviewed the claims folder, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001) are fully complied with and 
satisfied. 

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, including PTSD, 
in light of the additional evidence 
obtained.  

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


